DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “poorly defined” in claims 3 and 18 is a relative term which renders the claim indefinite. The term “poorly defined” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As a subjective term without specifically-disclosed limits, the scope of the claims containing this term cannot be accurately determined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims recite “determining…a quantity of time”, “executing a statistical analysis” of this information, and “determining whether the plurality of category segments correlate to viewing behaviors” based on the statistical analysis and a threshold.  Because the claims only recite data collection and analysis, they are drawn to an abstract idea under the “mathematical concepts” and “mental processes” grouping of abstract ideas.
This judicial exception is not integrated into a practical application because no application is recited.  The claim culminates in the “determining” step, but the result of this determination is not tied to any useful application of the abstract idea.  Stated differently, in merely reciting the analysis of data, the claims cannot be said to provide an improvement to the field, because nothing is done as a result of this analysis.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea is recited as being performed by a general purpose computing system.  No additional element is recited in the claims that provide significantly more than the abstract idea, as all claims are directed to the mere collection, manipulation, and analysis of data.

Allowable Subject Matter
Other than issues identified above, claims 2-21 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is identified in the 24 December 2020 Notice of Allowance in parent application 15/946,478.  The prior art fails to disclose the features of the claimed invention, including “executing a statistical analysis using the quantity of time determined for each device identified in the device map, wherein the statistical analysis generates a variance value indicating a channel tuning variance between each category segment of a plurality of category segments, wherein each category segment represents a logical group that associates a plurality of devices together; and determining whether the plurality of category segments correlate to viewing behaviors based on a comparison of the variance value relative to a threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423